Plaintiffs, purchasers at a sale in mortgage foreclosure of premises which were the subject of this action, have recovered a judgment “ That none of the defendants have any right, title or interest in and to any of the property bequeathed to said Willard D. Ramsey in and by the third clause of the Last Will and Testament of Asa W. Bray ton, deceased.” The defendant Lenox A. Ramsey has appealed from the judgment. He is the son of the defendant Willard D. Ramsey, the person mentioned in the devise. The question involved is whether the will devises to Willard D. Ramsey the fee of certain real estate or merely a life estate, with a remainder to Lenox A. Ramsey. The clause is as follows: “ To my grand-son Willard D. Ramsey, I give & devise a part of my farm [here follows the description and a requirement as to the payment by the devisee of a legacy charged against the land]. The above lands here described & devised to Willard D. Ramsey is not free without or from conditions and here I make the conditions below. Willard D. Ramsey shall not sell said lands nor any part of them without the consent of my executors. And I hereby devise one other piece of land to Willard D. Ramsey, the wood lot [describing it] — But if so be that Willard D. Ramsey shall die & become extinct before a lawful heir is born unto him, then the above described lands shall be sold & the net proceeds shall be divided among all of my heirs. [Naming them.] But no person whatever shall take or get away from Willard D. Ramsey any of these lands for any debt of his contracting whatever, They shall be kept expressly for him to get his living off from them without my executors shall think it best to dispose of them or have Willard dispose of them.” Judgment affirmed, with costs. MeNamee, Crapser and Bliss, JJ., concur; Hill, P. J., dissents, with an opinion (which is not to be published because not of general interest), in which Rhodes, J., concurs. [151 Misc. 142.]